IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WALTER P. JENKINS,                     NOT FINAL UNTIL TIME EXPIRES TO
INDIVIDUALLY,                          FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D16-1194
v.

ED CRAPO, AS PROPERTY
APPRAISER FOR ALACHUA
COUNTY, FLORIDA, and
DEVAUGHN SLONE and
MILTON H. BAXLEY II, CO-
TRUSTEES OF LLC TRUST,

      Appellees.

_____________________________/

Opinion filed May 19, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Walter P. Jenkins, Individually, pro se, Appellant.

John C. Dent, Jr., of Dent & McClain, Sarasota, and C. Valentine Bates, of Bates
& Brown, Micanopy, for Appellees (no appearances).




PER CURIAM.

      DISMISSED.

THOMAS, WINOKUR, and JAY, JJ., CONCUR.